                 
 
          Aspen Investments LLC

 
          Atlantis Investments LLC

 
          c/o Finser Corporation
Time Warner Inc.
  America Online, Inc.
  550 Biltmore Way, Suite
One Time Warner Center
  22000 AOL Way   900
New York, NY 10019
  Dulles, VA 20166
  Coral Gables, FL 33134


September 28, 2005

America Online Latin America, Inc.
6600 N. Andrews Avenue, Suite 400
Ft. Lauderdale, FL 33309

Ladies and Gentlemen:

Reference is made to that certain letter agreement (the “Plan Support
Agreement”) dated as of June 23, 2005, among America Online Latin America, Inc.
(“AOLA”), Time Warner Inc. (“TW”), America Online, Inc. (“AOL”; and together
with TW, the “TW Parties”) and Aspen Investments LLC and Atlantis Investments
LLC (collectively, “ODC”) setting forth certain terms and conditions pursuant to
which AOLA and certain of its direct and indirect subsidiaries will propose
their joint chapter 11 plan of liquidation on a consensual basis with the
support of TW, AOL and ODC. Capitalized terms used herein and not defined herein
shall have the meanings ascribed to such terms in the Plan Support Agreement.

The TW Parties and ODC agree that the Plan Support Agreement shall be amended in
the following respects: (i) “November 30, 2005” shall be substituted for
“September 30, 2005” in paragraph 7(i) of the Plan Support Agreement; and (ii)
“March 31, 2006” shall be substituted for “January 31, 2006” in paragraph 7(ii)
of the Plan Support Agreement.

Except as specifically amended hereby, the Plan Support Agreement shall remain
in full force and effect.

Kindly acknowledge your agreement to the above-described amendments to the Plan
Support Agreement by counter-signing this letter agreement and returning an
executed copy of the same to TW, AOL and ODC.

1 IN WITNESS WHEREOF, the parties hereto have caused this letter agreement to be
executed and delivered by their respective duly authorized officers, solely in
their respective capacity as officers of the undersigned and not in any other
capacity, as of the date first above written.

TIME WARNER INC.

     
By:
  /s/ Katherine A. Brown
 
   
Name:
Title:
  Katherine A. Brown
SVP, Mergers and Acquistions

AMERICA ONLINE, INC.

     
By:
  /s/ Steve Swad
 
   
Name:
  Steve Swad

Title: Chief Financial Officer

2 ASPEN INVESTMENTS LLC

     
By:
  /s/ Cristina Pieretti
 
   
Name:
Title:
  Cristina Pieretti
Executive Vice President

ATLANTIS INVESTMENTS LLC

     
By:
  /s/ Cristina Pieretti
 
   
Name:
  Cristina Pieretti

Title: Executive Vice President

3 ACCEPTED AND AGREED:

AMERICA ONLINE LATIN AMERICA, INC.

     
By:
  /s/ Charles Herington
 
   
Name:
Title:
  Charles Herington
President

AOL PUERTO RICO MANAGEMENT SERVICES, INC.

     
By:
  /s/ Mario Martín Lanzoni
 
   
Name:
Title:
  Mario Martín Lanzoni
Treasurer

AMERICA ONLINE CARIBBEAN

BASIN, INC.

     
By:
  /s/ Osvaldo Baños
 
   
Name:
Title:
  Osvaldo Baños
President

AOL LATIN AMERICA

MANAGEMENT LLC

By: America Online Latin America, Inc., its sole member

     
By:
  /s/ Charles Herington
 
   
Name:
Title:
  Charles Herington
President
 
   

4